TDCJ Offender Details ' Page 1 of 2

93,4-3@ »O#l

»'~ TENX.AS,DEPARTME§NIQE CRIMINA;.J;uS,TI.:Q§ it’”SQ/’

   

offender lnformation Details-
_

siD Number: ' 03615824
TDCJ Number: 00451863
Name: ' EMERSON,CHR|STOPHER JETHRO
Race: B

Gender: M

DOB: ' 1962-08-06
Maximum Sentence Date: 2027-06-25
Current Faci|ity: ~ D|BOLL PRlV
~Projected Release Date: _ 2016-01-14
Paro|e Eligibi|ity Date: _ 2007-01-13
Offender Visitation E|ig_ib|e: §

information provided is updated once daily during weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is no_t scheduled for release at this time.
scheduled Re|ease Type: \lVi|l be determined When release date is scheduled
scheduled Re|ea'se Leeatien: V\h|| be determined When release date is scheduled

 

 

_ flame Raviéwwforw‘a"`f?o"`??

 

Offense History:
Offense Date Offense . Sentence Date County Case No. Sentence (YY-MlVl-DD)
1985-10-16 AGG sEX ASLT 1986-11-07 HARR\S 439551 35-00-00

 

 

 

 

 

 

 

 

 

 

http://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid=036 1 5 824 7/1/2015